Citation Nr: 1802122	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to a rating in excess of 10 percent for service-connected bilateral plantar fibromatosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The October 2011 rating decision denied service connection for tinnitus. The Veteran filed a Notice of Disagreement (NOD) in January 2012. The RO issued a Statement of the Case (SOC) in August 2013. In August 2013, the Veteran filed his Substantive Appeal via VA Form 9. In April 2014, the Veteran submitted a claim for service connection for bilateral plantar fibromatosis. The July 2016 rating decision granted service connection for bilateral plantar fibromatosis, evaluated as 10 percent disabling, under Diagnostic Code 5276 from April 9, 2014. The Veteran filed a Notice of Disagreement (NOD) in October 2016. The RO issued a Statement of the Case (SOC) in November 2016. In November 2016, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran's currently diagnosed tinnitus manifested during, or as a result of, active military service. 

2. The Veteran's bilateral plantar fibromatosis more nearly approximates severe flatfoot with objective evidence of pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 


CONCLUSION OF LAW

1. The criteria for establishing service connection for tinnitus are met. 38 U.S.C. §§ 101 (16), (22), (23), (24), 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.6 (a), (c), (d), 3.102, 3.303 (2017).

2. The criteria for a rating of 30 percent, but no higher, for service-connected bilateral plantar fibromatosis are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 4.118 Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's duty to notify was satisfied by letters sent in August 2011 and June 2016. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied.

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's military personnel records, service treatment records (STRs), and post-service VA and private treatment records and reports have been obtained.  The Veteran was afforded VA examinations in October 2011 and July 2016. These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). The Board finds that all known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303 (b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a)); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Tinnitus

The Veteran asserts that he had noise exposure from repairing helicopters in service. He was trained as an avionics mechanic. The Veteran reported that he was assigned to a medical unit and occasionally had to go on Medevac flights on the helicopters. He additionally had to fly with the pilots to test the helicopters after repairs. The repair shop was on the flight line, exposing the Veteran to constant noise from the helicopters taking off and landing. He asserted that he could not use hearing protection while working in the shop because he had to be able to listen to the engines and transmissions while he was repairing or servicing the helicopters. The Veteran believes his tinnitus stems from this in-service noise exposure. See June 2011 Statement in Support of Claim.  

The Veteran submitted a private medical opinion dated September 2011. In that opinion, the Veteran reported that he had ringing in his ears for years but that the ringing had worsened. At that time he had not had a hearing test but reported a long history of noise exposure in the military. Examination of his ears revealed that pinnae were normal but that there was impacted wax in both ears, with the left ear being worse than the right ear. An audiogram was attempted. The Veteran got a tympanogram that was normal on both ears but declined a hearing test because he wanted to have the test conducted at VA. With regards to his tinnitus, the doctor noted that he discussed the complex nature of tinnitus with the Veteran, noting uncertainty about the exact etiology or underlying cause of the condition and noting that multiple factors can cause tinnitus. He additionally informed that there were not good treatments for the condition other than masking and discussed what masking is and how it could be accomplished in the Veteran's case. The doctor noted that the Veteran would go to VA for further work-up on tinnitus and hearing loss and could follow up with him as needed. See September 2011 Private Medical Opinion. 

The Veteran underwent a VA audiological examination in October 2011. He reported that he began experiencing tinnitus in 1975 and that it occurred due to noise exposure from shooting weapons, flying, and working on helicopters on a daily basis. The Veteran asserted that his duties during military service consisted of aircraft avionics and the medivac unit. He further reported firing weapons and noted that he did not use any hearing protection during this time. He asserted that the tinnitus was constant. It was noted that following service, the Veteran worked construction for two years without hearing protection, worked as an equipment operator for two years without hearing protection, and then worked as a refinery board room operator for eight years with hearing protection. The Veteran also reported participating in hunting and recreational shooting with hearing protection being used. The Veteran also indicated that he rode motorcycles, personal watercraft, and used other loud recreational equipment without using any hearing protection. See October 2011 VA Audiological Examination.

The examiner diagnosed the Veteran with "subjective constant bilateral tinnitus," noting subjective factors as the patient history and objective factors as the audiogram results. The Board notes that the Veteran was diagnosed with normal bilateral hearing sensitivity on the audiogram. The examiner opined that the etiology of the Veteran's tinnitus was that he worked in construction and as an equipment operator for four years without hearing protection. She noted that the Veteran's tinnitus was bothersome but did not affect his usual occupation. The examiner opined that it was less likely as not that the tinnitus was related to military service and noted that records reviewed from 1975 and 1977 do not mention symptoms of tinnitus. Id.

In his January 2012 Notice of Disagreement, the Veteran again reported that he was exposed to loud noises on a daily basis as a result of his MOS. He stated that he was constantly exposed to loud noises from the helicopters and that he experienced ringing sounds in his ears while in service which got worse throughout the years. The Veteran asserted that he did not report the condition because he believed that it would go away and that after service he was unaware that he could report his tinnitus at a VA clinic. He indicated that he first brought up his tinnitus when he was seeing a VA doctor for an unrelated condition and was told that there was nothing that the doctor could do about his tinnitus. See January 2012 Notice of Disagreement. 

At his April 2017 Board hearing, the Veteran offered testimony about his exposure to noise while working on helicopters, similar to that contained in the statements he made in his June 2011 Statement in Support of Claim and January 2012 NOD. 

The Veteran submitted a June 2017 treatment record in which it was noted that he suffered from constant tinnitus with an onset of several years ago. Associated factors and conditions were noted as occupational noise exposure and use of q-tips. The doctor noted that the Veteran had a history of noise exposure in the past, especially in the military, and that he currently suffered from tinnitus in both ears. He noted that the examination was clear and that audiogram results showed mild sensorineural hearing loss at high frequencies. The doctor indicated that he discussed tinnitus and background noise suppression with the Veteran. He stated that this (tinnitus) may be due to service related noise, but that there was no test to verify this. See June 2017 Private Treatment Record. 

At the outset, the Board notes that the Veteran's service personnel records reflect that his military occupational specialty was avionics mechanic. Therefore, in-service noise exposure is conceded. With respect to the presence of a current disability, the September 2011 private doctor, the October 2011 VA examiner and the physician who authored the June 2017 private opinion have all indicated that the Veteran experiences subjective symptoms of tinnitus. Additionally, the Veteran has provided consistent lay statements that he has suffered from tinnitus from the time of service. 

Given the inherently subjective nature of tinnitus, the Veteran is uniquely situated to competently identify and report on the onset and duration of ringing in the ears. A lay person is competent to provide an opinion on the presence of recurrent ringing in the ears since service, as the symptom is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation). 

The VA examiner indicated that her opinion as to the onset of the Veteran's tinnitus was based upon an absence of symptoms of tinnitus noted in her review of service records, as well as the Veteran's report of post-service employment and recreational activities that exposed him to loud noises without the benefit of hearing protection. The Board finds that the October 2011 VA examiner did not afford proper consideration to the Veteran's lay statements that he had experienced symptoms of tinnitus since service. While it is indeed possible that the Veteran's post service noise exposure contributed to his current tinnitus, such a conclusion does not preclude the possibility that the condition had its onset earlier in service as asserted by the Veteran. Additionally, while neither of the private opinions definitively attributes the Veteran's tinnitus to in-service noise exposure, both cite such noise exposure as a potential factor while noting that it is generally difficult to pinpoint the exact etiology of tinnitus. 

The Court of Appeals for Veterans Claims reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)). The Board finds that the Veteran has a current diagnosis of tinnitus, has conceded that the Veteran suffered in-service noise exposure as a result of his MOS, and finds the Veteran's lay statements of experiencing tinnitus in service to be credible. As such, the Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that service connection for bilateral tinnitus is warranted.

III. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran seeks a rating in excess of 10 percent for his service-connected bilateral plantar fibromatosis. The Veteran's plantar fibromatosis is rated as 10 percent disabling from April 9, 2014 by analogy under the diagnostic code for flatfoot. 38 C.F.R. § 4.71a, Diagnostic Code 5276. Because there is no specific code for plantar fibromatosis, such disability is rated by analogy under the code for "flatfoot." Id. Analogous codes are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27. A 10 percent evaluation is warranted for symptoms which are moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral 38 C.F.R. § 4.71a, Diagnostic Code 5276. A 20 percent evaluation is warranted for symptoms which are severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities unilaterally. Id. A 30 percent evaluation is warranted for the aforementioned severe symptoms when manifested bilaterally; or when symptoms are pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances unilaterally. Id. A 50 percent evaluation is warranted for the aforementioned pronounced symptoms when such symptoms manifest bilaterally. Id. The 50 percent evaluation is the highest rating available for this condition. Id. 

The words "moderate," "severe," and "pronounced" are not defined by DC 5276. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in July 2016. The examiner opined that the Veteran's foot pain was a complication of his service-connected bilateral knee disability. The examiner stated that the Veteran's history of bilateral knee pain also showed bilateral foot fibromatosis and that over time his knee disability had affected his feet. The examiner noted that the Veteran reported pain and flare-ups of the feet and functional loss in the form of pain on prolonged standing and walking. The examiner noted pain on physical examination, bilaterally, on movement and on weight-bearing. See July 2016 VA Examination. The RO granted an evaluation of 10 percent from April 9, 2014 based on pain on manipulation of the feet and pain on use of the feet. See July 2016 Rating Decision.  

The Veteran submitted a private medical treatment record in September 2016. The record contained an MRI of his right foot without contrast. The impression was 17mm subcutaneous lesion in the lateral forefoot. Differential diagnosis included complicated bursa, fibrosis, and a soft tissue mass. The doctor noted moderate osteoarthritis, most evident in the first MTP. See September 2016 Private Medical Report. 

At his April 2017 Board hearing, the Veteran testified that he suffered growths under the skin of the bottoms of his feet for which he takes cortisone injections. He reported that they appear on the entire bottom of the feet but mostly from the middle to the bottom and are approximately the size of a marble. Three to four of these growths appear at a time on each foot. The Veteran stated that the growths become red when they get inflamed and that his feet swell around the areas where the nodules have grown. He indicated that they itch on occasion and will burn if he scratches them. He reported pain in his feet which gets worse when he walks. He further indicated that he cannot stand for long periods of time and that the growths become larger if he walks a lot. He stated that they get larger fairly often and that he takes Tramadol to address the pain. See April 2017 Hearing Transcript.  

The Board finds that the Veteran's bilateral plantar fibromatosis most nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276. The July 2016 VA examination noted pain on movement and weight-bearing. Although the July 2016 examination was silent as to swelling and callosities, the Board finds the testimony of the Veteran at his April 2017 hearing to be probative with respect to these symptoms. The Veteran reported pain on manipulation and use as well as swelling and inflammation of his feet around the areas where nodules have grown. He further reported the presence of three to four marble sized growths at time on each foot. As the Veteran's condition is being rated by analogy, the Board finds that such growths are analogous to the characteristic callosities contemplated under DC 5276. Although the neither the July 2016 VA examination nor the Veteran's lay statements indicate any objective evidence of marked deformity, the Board nevertheless finds that his symptoms more nearly approximate the type of severe symptoms contemplated and listed under the 30 percent rating of DC 5276. The Board has also applied the bilateral factor in reaching this conclusion. In so finding, the Board notes that the Veteran is competent to report such symptoms as swelling, inflammation, and the presence of growths or callosities. See Layno, Kahana, supra. He is further competent to report his symptoms of pain on manipulation and use and such observations of pain are supported by the findings of the July 2016 VA examination. A higher rating of 50 percent is not warranted as the objective evidence of record fails to establish that the Veteran's symptoms have manifested as pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

The Board notes that it also considered rating the Veteran's plantar fibromatosis condition under Diagnostic Code 7819 for benign skin neoplasms which are rated as disfigurement of the head, face, or neck; scars; or impairment of function. Notably, in Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review. Thus, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference. Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated. Pernorio v. Derwinski, 2 Vet.App. 625 (1992). In the instant case, however, the Board finds that the rating under DC 5276, as assigned by the RO, more accurately contemplates the symptoms currently experienced by the Veteran. 
Based on the evidence of record, the Board finds that the Veteran's service-connected bilateral plantar fibromatosis warrants a 30 percent rating but no higher. In making this determination, all doubt has been resolved in the Veteran's favor. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating of 30 percent, but no higher, for service-connected bilateral plantar fibromatosis, under Diagnostic Code 5276, is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


